Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2,4,7-8,10,13-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al (PG Pub 2018/0188579 A1) and Lee et al (PG Pub  2021/0265328 A1).
Regarding claim 1, Jeong teaches a display panel, comprising: a first substrate comprising a first base (100, figs. 1-7), a first power line layer (PE or CE, fig. 10) on the first base, and at least one light emitting device (150, fig. 10), wherein the first power line layer comprises: a first lead (GL and top 41, figs. 1 and 7) located at a first edge of the first base; and a second lead (DL and top 31, figs. 1 and 7) located at a second edge of the first base; a second substrate located at a side of the first substrate away from the light emitting device and comprising a second base (200) and a second power line layer at a side (200b, fig. 2) of the second base away from the light emitting device, wherein the second power line layer comprises: a first fan-out wiring region comprising first fan-out wirings (201 near PP1, fig. 2) and a third lead (201 near 200c and bottom 31, figs. 1 and 2) located at a third edge of the second substrate; and a second fan-out wiring region comprising second fan-out wirings (203 near PP2) and a fourth lead (203 near 200d and bottom 41) located at a fourth edge of the second substrate; a first connection line (41, fig. 1) located on a side vertical surface of the first base along the , wherein the first lead and the fourth lead (“vertically drawn” portion of the respective first lead and fourth lead, i.e. top 41 and bottom 41, fig. 1, also see current claim 2) are symmetrical with respect to a symmetry plane (100b/200a, figs. 1 and 4) of the first base and the second base; and a second connection line (31) located on a side vertical surface of the second base along the second edge to electrically connect the second lead to the third lead, wherein the second lead and the third lead (“vertically drawn” portion of the respective second lead and third lead, i.e. top 31 and bottom 31, fig. 1, also see current claim 2) are symmetrical with respect to the symmetry plane of the first base and the second base.  
Jeong does not teach the least one light emitting device is on the first power line layer.
In the same field of endeavor, Lee teaches least one light emitting device (20, fig. 2) on the first power line layer (“bonding wires”, paragraph [0055]) by flip-chip bonding the light emitting device for the benefit of avoiding wire damage (paragraph [0055]).\
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to make the least one light emitting device on the first power line layer, for the benefit of avoiding wire damage.
Regarding claim 2, Jeong teaches the display panel according to Claim 1, wherein: the first lead (top 41, fig. 1) is vertically drawn from the first edge and is collinear with a scan line (GL) in the first power line layer; the second lead (top 31) is vertically drawn from the second edge and is collinear with a data line (DL) in the first power line layer; the third lead (bottom 31) is vertically drawn from the third edge and is electrically connected to one of the first fan-out wirings (201, paragraph [0082]; the 
Regarding claim 4, Jeong teaches the display panel according to Claim 1, wherein length (section of DL in region IA1, fig. 7, the section of DL in region IA1 is less than L in fig. 19 because L overlaps the active region AA, while IA1 is outside of the region with pixels comprising light emitting diodes 150) of the first lead, the second lead, the third lead, and the fourth lead is smaller (paragraph [0247]) than a pitch (“P”, fig. 19) between two adjacent light emitting devices.  
Regarding claim 7, Jeong in view of Lee (see claim 1) teaches a display device, comprising at least two display panels (four: 500-1 to 500-4, fig. 18), wherein each of the display panels comprises: a first substrate comprising a first base, a first power line layer on the first base, and at least one light emitting device on the first power line layer, wherein the first power line layer comprises: a first lead located at a first edge of the first base; and a second lead located at a second edge of the first base; a second substrate located at a side of the first substrate away from the light emitting device and comprising a second base and a second power line layer at a side of the second base away from the light emitting device, wherein the second power line layer comprises: a first fan-out wiring region comprising first fan-out wirings and a third lead located at a third edge of the second substrate; and a second fan-out wiring region, comprising second fan-out wirings and a fourth lead located at a fourth edge of the second wherein the first lead and the fourth lead (“vertically drawn” portion of the respective first lead and fourth lead, i.e. top 41 and bottom 41, fig. 1, also see current claim 8) are symmetrical with respect to a symmetry plane (100b/200a, figs. 1 and 4) of the first base and the second base; and a second connection line (31) located on a side vertical surface of the second base along the second edge to electrically connect the second lead to the third lead; and 20a second connection line located on a side vertical surface of the second base along the second edge to electrically connect the second lead to the third lead , wherein the second lead and the third lead (“vertically drawn” portion of the respective second lead and third lead, i.e. top 31 and bottom 31, fig. 1, also see current claim 8) are symmetrical with respect to the symmetry plane of the first base and the second base.  
Regarding claim 8, Jeong teaches (see claim 2) the display device according to Claim 7, wherein: the first lead is vertically drawn from the first edge and is collinear with a scan line in the first power line layer; the second lead is vertically drawn from the second edge and is collinear with a data line in the first power line layer; the third lead is vertically drawn from the third edge and is electrically connected to one of the first fan-out wirings; the fourth lead is vertically drawn from the fourth edge and is electrically connected to one of the second fan-out wirings; the first edge is vertical to the second edge, and the third edge is vertical to the fourth edge; and the first edge is aligned with the fourth edge, and the second edge is aligned with the third edge.  
Regarding claim 10, Jeong teaches (see claim 4) the display device according to Claim 7, wherein length of the first lead, the second lead, the third lead, and the fourth lead is smaller than a pitch between two adjacent light emitting devices.  
Regarding claim 13, Jeong does not expliciltly teach the display device according to Claim 7, wherein a pitch between two adjacent light emitting devices between two adjacent display panels is 21smaller than a pitch between the two adjacent light emitting devices in any one of the display panels. 
Jeong teaches to make L smaller than P (fig. 19) for the benefit of minimizing discontinuity (paragraph [0247]).
It would have been obvious to the skilled in the art before the effective filing date of the invention to make a pitch between two adjacent light emitting devices between two adjacent display panels is 21smaller than a pitch between the two adjacent light emitting devices in any one of the display panels, for the benefit of minimizing discontinuity.
Regarding claim 14, Jeong in view of Lee (see claim 1) teaches a method of fabricating a display panel, comprising steps of: forming a first power line layer on a first base, wherein: the first power line layer comprises a first lead located at a first edge of the first base and a second lead located at a second edge of the first base; forming a second power line layer on a second base, the second power line layer comprising a first fan-out wiring region and a second fan-out wiring region, wherein: the first fan-out wiring region comprises first fan-out wirings and a third lead located at a third edge of the second base; and the second fan-out wiring region comprises second fan-out wirings and a fourth lead located at a fourth edge of the second base; and the first lead and the fourth lead are symmetrical with respect to a symmetry plane of the first base and the second base, and the second lead and the third lead are symmetrical with respect to the symmetry plane of the first base and the second base; bonding a side of the first base away from the first power line layer to a side of the second base away from the second power line layer; forming a first connection line on a side vertical surface of the first base along the first edge to electrically connect the first lead to the fourth lead, and forming a second connection line on a side vertical surface of the second base along the third edge to electrically connect the second lead to the third lead; and forming at least one light emitting device on the first power line layer.  
Regarding claim 15, Jeong teaches the method of fabricating the display panel according to Claim 14, wherein the step of forming the first power line layer on the first base comprises: forming scan lines (GL, figs. 1 and 3, paragraph [0130]) along a first direction (x, fig. 3) on the first base, and forming the first lead extending from one of the scan lines and vertical to the first edge of the first base; and forming data lines (DL) insulated from each other along a second direction (y) on the first base, and forming the second lead extending from one of the data lines and vertical to the second edge of the first base, wherein the first edge is vertical to the second edge.  
Jeong does not explicitly teach the scan lines (GL, figs. 1 and 3) are insulated from each other, nor data lines (DL) are insulated from each other.
It would have been obvious to the skilled in the art before the effective filing date of the invention to make the scan lines insulated from each other, and to make the data lines insulated from each other, for the known benefit of individually controlling each pixel.
Regarding claim 16, Jeong teaches (see claims 1 and 3 and figs. 1,2,6,7) the method of fabricating the display panel according to Claim 14, wherein the step of forming the second power line layer on the second base comprises: forming the first fan-out wirings on the second base, and forming the third lead extending from one of the first fan-out wirings and vertical to the third edge of the second base; and forming the second fan-out wirings on the second base, and forming the fourth lead extending from one of the second fan-out wirings and vertical to the fourth edge of the second base, wherein the third edge is vertical to the fourth edge, the first edge is aligned with the fourth edge, and the second edge is aligned with the third edge.  
Jeong does not explicitly teach the first fan-out wirings are insulated from each other, nor the second fan-out wirings are insulated from each other.
It would have been obvious to the skilled in the art before the effective filing date of the invention to make the first fan-out wirings insulated from each other, and to make the second fan-out wirings insulated from each other, for the known benefit of individually controlling each pixel.
Regarding claim 17, Jeong teaches (see claim 4) the method of fabricating the display panel according to Claim 14, wherein length of the first lead, the second lead, the third lead, and the fourth lead is smaller than a pitch between two adjacent light emitting devices.  

Claims 5,11,19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al (PG Pub 2018/0188579 A1) and Lee et al (PG Pub 2021/0265328 A1) as s 1,7,14 above, and further in view of Morozov et al (PG Pub 2019/0235144 A1) and Hsu et al (PG Pub 2019/0181122 A1).
Regarding claims 5, 11, and 19, the previous combination remains as applied in claims 1,7,14.
Furthermore, Jeong teaches the display panel according to Claim 1, wherein the light emitting device comprises micro-LED (paragraph [0071]).
Jeong does not teach the light emitting device to comprise mini-LED.
In the same field of endeavor, Morozov teaches micro-LEDs and mini-LEDs have different emission dimensions (Paragraph [0099]).
Furthermore, Hsu teaches a display may include a combination of micro-LEDs and mini-LEDs (paragraph [0029]).
It would have been obvious to the skilled in the art before the effective filing date of the invention to make the light emitting device to comprise micro-LED and mini-LED for the known benefit of optimizing light patterns/hues by combining two LEDs with different emission dimensions.

Claims 6,12,18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al (PG Pub 2018/0188579 A1) and Lee et al (PG Pub  2021/0265328 A1) as applied to claims 1,7,14 above, and further in view of Yang (PG Pub 2018/0337196 A1).
Regarding claims 6,12,18, the previous combination remains as applied in claims 1,7,14.
Furthermore, Jeong teaches each of the display panels further comprises a circuit board layer (data driving circuit 60, fig. 4) on the second power line layer (overlapping PP1, which includes 30, 4).
Jeong does not teach the circuit board layer comprises a flip-chip thin film and a printed wiring board.
In the same field of endeavor, Yang teaches a circuit board layer comprises a flip-chip (paragraph [0047]).
Yang does not teach the circuit board layer comprises a thin film and a printed wiring board.
It would have been obvious to the skilled in the art before the effective filing date of the invention to make the circuit board layer to comprise a flip-chip thin film and a printed wiring board, for the known benefit of reducing the size of the circuit board layer by using a flip-chip thin film, and for the known benefit of creating small conductive patterns with ease by using printed wiring board on which wirings are printed.
Response to Arguments
Applicant's arguments filed December 27, 2021 have been fully considered but they are not persuasive. Applicant’s argues that (second paragraph, page 8, remarks)
Under this circumstance, as shown in FIG. 2 and FIG. 9 of Jeong, there is no doubt that the gate lines GL, which are regarded as the first lead of the present invention, and the element 203 near 200d, which is regarded as the fourth lead of the present invention, are not symmetrical with respect to a symmetry plane of a first base and a second base, and the data lines DL, which are regarded as the second lead of the present invention, and the element 201 near 200c, which is regarded as the third lead of the present invention, are not symmetrical with respect to a symmetry plane of a first base and a second base. Therefore, Jeong is distinct from the present invention. The features as recited in the amended claims 1, 7, and 14 of the present invention are not disclosed or taught by Jeong.

.


    PNG
    media_image1.png
    499
    799
    media_image1.png
    Greyscale


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FEIFEI YEUNG LOPEZ whose telephone number is (571)270-1882. The examiner can normally be reached M-F: 8am to 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571 270 7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





FYL/FEIFEI YEUNG LOPEZ/Primary Examiner, Art Unit 2899